Case 12-13300-JDW       Doc 98    Filed 09/08/20 Entered 09/08/20 10:19:58             Desc Main
                                 Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF MISSISSIPPI

   In re: John E. Fowler                                 Chapter 13
          Donica S. King
   Debtor(s)                                             Case No. 12-13300
   ________________________________________________________________________

                   MOTION TO REOPEN CHAPTER 13 CASE
   ________________________________________________________________________

          This Court, upon motion and consent of the U.S. Trustee, finds as follows:

          1.     That Debtors filed for protection under Chapter 13 of the United States
                 Bankruptcy Code on August 10, 2012.
          2.     Debtor(s) wish to reopen this case to file an adversary proceeding.


          WHEREFORE DEBTOR PRAYS THAT:

          This Chapter 13 case be reopened to allow the debtors to file an adversary
   proceeding and for such further relief as this Court deems appropriate.

                                                              Respectfully Submitted,

                                                              /s/ Kevin F. O’Brien
                                                              Kevin F. O’Brien #10731
                                                              Attorney for Debtor
                                                              1890 Goodman Rd.
                                                              Ste. 201
                                                              Southaven, MS 38671
                                                              (662) 349-3339
Case 12-13300-JDW       Doc 98     Filed 09/08/20 Entered 09/08/20 10:19:58           Desc Main
                                  Document      Page 2 of 2



                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF MISSISSIPPI

   In re: John E. Fowler                                              Chapter 13
          Donica S. King
   Debtor(s)                                                          Case No. 12-13300


                               CERTIFICATE OF SERVICE


          The undersigned individual hereby certifies that he, on this 8th, day of September
   2020, electronically delivered true and correct copies of the attached “Motion to Reopen
   Chapter 13 Case” to the following parties at the addresses below:

          U.S. Trustee
          Ustpregions05.ab.ecf@usdoj.gov

          Locke Barkley, Trustee
          sbeasley@barkley13.com




                                                       /s/ Kevin F. O’Brien
                                                       KEVIN F. O’BRIEN, MSB# 10731
                                                       O’Brien Law Firm, LLC
                                                       1890 Goodman Road East,
                                                       Suite 201
                                                       Southaven, MS. 38671
                                                       (662) 349-3339
